OPINION OF THE COURT
Per Curiam.
Peter A. Lampone has submitted an affidavit dated April 25, *191990, wherein he tenders his resignation as an attorney and counselor-at-law (22 NYCRR 691.9).
The respondent acknowledges in his affidavit that allegations of professional misconduct are being investigated by the petitioner Grievance Committee. These allegations involve the respondent taking $26,000 from his escrow account for "personal temporary use”. The respondent further acknowledges that if disciplinary charges were initiated against him based upon the alleged misconduct, he could not successfully defend himself on the merits.
The respondent further states that his resignation is freely and voluntarily tendered, that he has not been subjected to coercion or duress, and that he is fully aware of the implications of submitting his resignation.
Under the circumstances herein, the respondent’s resignation as a member of the Bar is accepted and directed to be filed. The respondent is disbarred and it is ordered that his name be stricken from the roll of attorneys and counselors-at-law, effective forthwith.
Mangano, P. J., Bracken, Brown, Lawrence and Kunzeman, JJ., concur.
Ordered that the resignation of Peter A. Lampone is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law §90, effective immediately, Peter A. Lampone is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Peter A. Lampone shall promptly comply with this court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Peter A. Lampone is commanded to desist and refrain (1) from practicing law in any form, either as principal or agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.